Exhibit 10.5

Execution Copy

AMENDMENT NO. 3 TO TERM LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
January 8, 2016, is made among TANDEM DIABETES CARE, INC., a Delaware
corporation (the “Borrower”) and the financial institutions listed on the
signature pages hereof under the heading “EXISTING TERM LOAN LENDERS” (each a
“Lender” and, collectively, the “Lenders”).

The Borrower and the Lenders are parties to an Amended and Restated Term Loan
Agreement dated as of April 4, 2014, as amended by that certain Consent and
Amendment Agreement, dated as of June 20, 2014, and that certain Omnibus
Amendment Agreement No. 2, dated as of February 23, 2015 (as so amended, the
“Existing Term Loan Agreement”).

The parties acknowledge that the commitments of the lenders under the New
Tranche Term Loan Agreement have expired as of March 31, 2015.  The Borrower has
requested that the Lenders increase the amount of loans made available to the
Borrower under the Existing Term Loan Agreement, in lieu of making new loans
available under the New Tranche Term Loan Agreement.  The Lenders have agreed to
such request and the parties hereto have agreed to amend the Existing Term Loan
Agreement, subject to the terms and conditions hereof.  

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Existing Term Loan Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Existing Term Loan
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Existing Term Loan Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

SECTION 2Amendments.  

In reliance upon the representations and warranties of the Borrower set forth in
this Amendment, the Existing Term Loan Agreement shall be amended as follows,
effective as of the date hereof:

(a)The following definitions in Section 1.01 of the Existing Term Loan Agreement
shall be amended and restated as follows:

““Amendment No. 3” means Amendment No. 3 to Term Loan Agreement, dated as of
January 8, 2016, among Borrower and the Lenders party thereto.

 

1

--------------------------------------------------------------------------------

Exhibit 10.5

“Amendment No. 3 Fee Letter” means the fee letter agreement dated as of January
8, 2016 among Borrower and the Lenders party thereto relating to Amendment No.
3.

 

“Borrowing Notice Date” means, (i) in the case of the second Borrowing of term
loans, a date that is on or prior to January 19, 2016 and (ii) in the case of a
subsequent Borrowing of term loans, a date that is at least twenty (20) Business
Days prior to the Borrowing Date of such Borrowing.

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower in accordance with the terms and conditions of
this Agreement, which commitment is in the amount set forth opposite such
Lender’s name on Schedule 1 under the caption “Commitment”, as such Schedule may
be amended from time to time.  The aggregate Commitments on the date hereof
equal $80,000,000. For purposes of clarification, the amount of

any PIK Loans shall not reduce the amount of the available Commitment.

 

“Commitment Period” means the period from and including the Closing Date and
through and including December 31, 2016.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, each Warrant, the Fee Letter, the Amendment No. 3 Fee Letter, any
subordination agreement or any intercreditor agreement entered into by Lenders
with any other creditors of Obligors, including the Capital Royalty
Intercreditor Agreement, and any other present or future document, instrument,
agreement or certificate executed by Obligors for the benefit of Lenders in
connection with this Agreement or any of the other Loan Documents, all as
amended, restated, or otherwise modified.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.02.”

 

(b) Section 2.01 of the Existing Term Loan Agreement shall be amended and
restated as follows:

“2.01 Commitments. Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6), to make three tranches of
term loans in multiple Borrowings (provided that PIK Loans shall be deemed not
to constitute “term loans” for purposes of this Section 2.01) to the Borrower,
on a Business Day during the Commitment Period in Dollars in an aggregate
principal amount for such Lender not to exceed such Lender’s Commitment;
provided, however, that at no time shall any Lender be obligated to make a Loan
in excess of such Lender’s Proportionate Share of the amount by which the then
effective Commitments exceeds the aggregate principal amount of Loans
outstanding at such time.  The parties acknowledge that the first Borrowing of
$30,000,000 in principal amount of Loans that occurred on the Closing Date
constitutes the first tranche of such term loans. Amounts of Loans repaid may
not be reborrowed.”  

(c)The following provision shall be added as Section 2.02 of the Existing Term
Loan Agreement:

2

--------------------------------------------------------------------------------

Exhibit 10.5

“2.02  Borrowing Procedures.  Subject to the terms and conditions of this
Agreement (including Section 6), the Borrowing of the term loans described in
Section 2.01 shall be made on written notice in the form of Exhibit B given by
the Borrower to the Lenders not later than 11:00 a.m. (Central time) on the
Borrowing Notice Date (a “Notice of Borrowing”).”

(d)The following provisions shall be added as Sections 6.03 and 6.04 of the
Existing Term Loan Agreement:

“6.03Conditions to Second Tranche Borrowing.  The obligation of each Lender to
make a Loan as part of a second tranche of Borrowings of term loans is subject
to the following conditions precedent:

 

(a)Borrowing Date. Such Borrowing of the second tranche of term loans under this
Agreement shall occur on or around January 19, 2016.

 

(b) Amount of Second Tranche Borrowing. The amount of such Borrowing shall be
$15,000,000.

 

(c)Secretary’s Certificate.  Borrower shall have delivered a Certificate of the
Secretary of Borrower confirming approval by the Board of Directors of Borrower
and good standing of the Borrower in Delaware and California.

 

6.04Conditions to Subsequent Borrowings.  The obligation of each Lender to make
a Loan as part of a third tranche of Borrowings of term loans is subject to the
following conditions precedent:

(a)Borrowing Date.  Such Borrowing must occur on or prior to December 31, 2016.

(b)Amount of Borrowing.  The amount of such Borrowing shall be at Borrower’s
option, but must be in increments of $5,000,000, and all such Borrowings under
this third tranche shall not exceed $35,000,000 in the aggregate.”

(e)Schedule 1 of the Existing Term Loan Agreement is hereby replaced in its
entirety by Schedule 1 attached hereto.

(f)The attached Exhibit B shall be added to the Existing Term Loan Agreement as
Exhibit B.

SECTION 3Conditions of Effectiveness.  

The effectiveness of Section 2 shall be subject to the following conditions
precedent:

(a)Borrower and all of the Lenders shall have duly executed and delivered this
Amendment and the Amendment No. 3 Fee Letter pursuant to Section 12.04 of the
Existing Term Loan Agreement.  

(b)Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable out of
pocket costs and expenses incurred in connection with this Amendment and the
Amendment No.

3

--------------------------------------------------------------------------------

Exhibit 10.5

3 Fee Letter, including Lenders’ reasonable out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Existing Term Loan Agreement.

(c)Borrower shall have provided the Lenders (i) certified copies of the
resolutions of the Board of Directors (or shareholders, if applicable) of
Borrower authorizing the making and performance by it of this Amendment and the
Amendment No. 3 Fee Letter, and (ii) official certificates of good standing in
its jurisdiction of organization, dated no earlier than 30 days prior to the
date hereof.

(d)The representations and warranties in Section 4 shall be true and correct on
the date hereof.

SECTION 4Representations and Warranties; Reaffirmation.  To induce the Lenders
to enter into this Amendment, the Borrower hereby represents and warrants to
each Lender on the date hereof as follows:

(a)This Amendment is within the Borrower’s corporate powers and has been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(b)Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents to which it is a party remain in full force and effect,
undiminished by this Amendment, except as expressly provided herein.  Borrower
further ratifies, confirms, reaffirms, and acknowledges that all indebtedness
and obligations of Borrower under the Loan Documents shall be secured by the
Security Documents (including the Security Agreement), and confirms the
validity, effect and enforceability of all Collateral and the guarantee of the
Obligations by any Obligors.  By executing this Amendment, Borrower acknowledges
that it has read, consulted with its attorneys regarding, and understands the
Amendment.

(c)On the date hereof, after giving effect to this Amendment, no Default shall
have occurred and be continuing.  

SECTION 5Miscellaneous.

(a)Existing Term Loan Agreement Otherwise Not Affected; No Waiver.  Except as
expressly contemplated hereby, the Existing Term Loan Agreement shall remain
unchanged and in full force and effect and is hereby ratified and confirmed in
all respects.  Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Existing Term Loan
Agreement or any of the other Loan Documents or constitute a course of conduct
or dealing among the parties.  Except as expressly stated herein, the Lenders
reserve all rights, privileges and remedies under the Loan Documents.  All
references in the respective Loan

4

--------------------------------------------------------------------------------

Exhibit 10.5

Documents to the Existing Term Loan Agreement shall be deemed to be references
to the Existing Term Loan Agreement as amended hereby.

(b)No Reliance.  The Borrower hereby acknowledges and confirms to the Lenders
that the Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(c)Binding Effect.  This Amendment shall be binding upon, inure to the benefit
of and be enforceable by the Borrower, each Lender and their respective
successors and assigns.

(d)Governing Law.  This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

(e)Complete Agreement; Amendments.  This Amendment and the other Loan Documents,
contains the entire and exclusive agreement of the parties hereto and thereto
with reference to the matters discussed herein and therein.  This Amendment
supersedes all prior commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto.  This Amendment may not
be modified, amended or otherwise altered except in accordance with the terms of
Section 12.04 of the Existing Term Loan Agreement.

(f)Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations.  If, however, any provision of this Amendment shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Amendment, or the validity or effectiveness of such provision in any other
jurisdiction.

(g)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Amendment.

(h)Interpretation.  This Amendment is the result of negotiations between and has
been reviewed by counsel to the Lenders, the Borrower and other parties, and is
the product of all parties hereto.  Accordingly, this Amendment shall not be
construed against any of the Lenders merely because of any Lender’s involvement
in the preparation thereof.

(i)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan

5

--------------------------------------------------------------------------------

Exhibit 10.5

Documents shall not be modified and shall remain in full force and effect.  This
Amendment shall be deemed a Loan Document.

 

 

[Remainder of page intentionally left blank]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

THE BORROWER

 

Tandem Diabetes Care, Inc.

 

 

 

By:

 

/s/ Kim D. Blickenstaff

 

 

Name: Kim D. Blickenstaff

 

 

Title: President, Chief Executive Officer




[Signature Page 1 to Amendment No. 3 to Term Loan Agreemnent]

--------------------------------------------------------------------------------

 

THE EXISTING TERM LOAN LENDERS

CAPITAL ROYALTY PARTNERS II L.P.

By CAPITAL ROYALTY PARTNERS II GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II GP LLC, its General Partner

By:

/s/ Nate Hukill

 

Name: Nate Hukill

 

Title: Authorized Signatory

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.

By CAPITAL ROYALTY PARTNERS II - PARALLEL FUND “A” GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner

By:

/s/ Nate Hukill

 

Name: Nate Hukill

 

Title: Authorized Signatory

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner

By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC, its General Partner

 

By:

/s/ Nate Hukill

 

Name: Nate Hukill

 

Title: Authorized Signatory

 

 

WITNESS:


/s/ Nicole Nesson

Name: Nicole Nesson




[Signature Page 2 to Amendment No. 3 to Term Loan Agreemnent]

--------------------------------------------------------------------------------

 

CAPITAL ROYALTY PARTNERS II –

PARALLEL FUND “B” (CAYMAN) L.P.

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP L.P., its General Partner

By CAPITAL ROYALTY PARTNERS II

(CAYMAN) GP LLC, its General Partner

 

By:

/s/ Nate Hukill

 

Name: Nate Hukill

 

Title: Authorized Signatory

 

 

WITNESS:


/s/ Nicole Nesson

Name: Nicole Nesson

 

 

[Signature Page 3 to Amendment No. 3 to Term Loan Agreemnent]

--------------------------------------------------------------------------------

 

Schedule 1

to Amended and Restated Term Loan Agreement

 

COMMITMENTS

 

Lender

Commitment

Proportionate Share

Capital Royalty Partners II L.P.

$8,640,000

 

10.80%

 

Capital Royalty Partners II – Parallel Fund “A” L.P.

$12,400,000

 

15.50%

 

Capital Royalty Partners II

(Cayman) L.P.

$7,040,000

 

8.80%

 

Capital Royalty Partners II – Parallel Fund “B” (Cayman) L.P.

$51,920,000

 

64.90%

 

TOTAL

$80,000,000

100%

 

 

--------------------------------------------------------------------------------

 

Exhibit B
to Amended and Restated Term Loan Agreement

Form of Notice of Borrowing

Date :  [__________]

To:Capital Royalty Partners II L.P. and the other Lenders

1000 Main Street, Suite 2500
Houston, TX 77002
Attn:General Counsel

Re:  Borrowing under Amended and Restated Term Loan Agreement

Ladies and Gentlemen:

The undersigned, Tandem Diabetes Care, Inc., a Delaware corporation
(“Borrower”), refers to the Amended and Restated Term Loan Agreement, dated as
of April 4, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Borrower,
Capital Royalty Partners II L.P., Capital Royalty Partners II – Parallel Fund
“A” L.P., Capital Royalty Partners II (Cayman) L.P., Capital Royalty Partners II
– Parallel Fund “B” (Cayman) L.P. and other parties from time to time party
thereto as lenders (“Lenders”), and the subsidiary guarantors from time to time
party thereto.  The terms defined in the Loan Agreement are herein used as
therein defined.

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

1.The proposed Borrowing Date is [__________].

2.The amount of the proposed Borrowing is $[__________].

3.The payment instructions with respect to the funds to be made available to the
Borrower are as follows:

Bank name:[__________]

Bank Address:[__________]

Routing Number:[__________]

Account Number:[__________]

Swift Code:[__________]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

a)subject to the updated Schedules attached hereto and such updated Schedules
delivered by the Borrower pursuant to Section 7.21 of the Loan Agreement, the
representations and warranties made by the Borrower in Section 7 of the Loan
Agreement shall be true on and as

 

--------------------------------------------------------------------------------

 

of the Borrowing Date and immediately after giving effect to the application of
the proceeds of the Borrowing with the same force and effect as if made on and
as of such date except that the representation regarding representations and
warranties that refer to a specific earlier date shall be that they were true on
such earlier date;  

b)on and as of the Borrowing Date, there shall have occurred no Material Adverse
Change since [__________]; and

c)no Default exists or would result from such proposed borrowing.

 